Order entered March 3, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00688-CV

                           RICHARD P. DALE, JR., Appellant

                                             V.

     PLAZA AT TURTLE CREEK RESIDENCES ASSOCIATION, INC., Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-05411

                                         ORDER
       Before the Court is appellee’s February 26, 2015 unopposed second motion for an

extension of time to file a brief.   Appellee timely filed its brief on February 27, 2015.

Accordingly, we DENY appellee’s motion as moot.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE